This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0232


                             Sara Elaine Katra, petitioner,
                                      Appellant,

                                          vs.

                                 State of Minnesota,
                                    Respondent.


                              Filed September 8, 2015
                                      Affirmed
                                  Bjorkman, Judge


                            Dakota County District Court
                             File No. 19-KX-06-002834

Cathryn Middlebrook, Chief Appellate Public Defender, Carol Comp, Special Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Chip Granger, Assistant County Attorney,
Hastings, Minnesota (for respondent)

      Considered and decided by Hudson, Presiding Judge; Bjorkman, Judge; and

Toussaint, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

BJORKMAN, Judge

      Appellant challenges the summary denial of her petition for postconviction relief,

arguing that she should be permitted to withdraw her 2009 guilty plea based on newly

discovered evidence, a Brady violation, due-process violations, manifest injustice, and

ineffective assistance of counsel. We affirm.

                                        FACTS

      On September 12, 2006, Officer Knutson of the Faribault Police Department

observed appellant Sara Elaine Katra enter a courtroom in the Dakota County Law

Enforcement Center.     Officer Knutson knew that Katra had an active warrant, and

apprehended her. A search of Katra and her purse revealed two pipes and “a clear,

crystal-like substance.” An agent with the Dakota County Drug Task Force tested the

substance and determined it was methamphetamine.

      Respondent State of Minnesota charged Katra with fifth-degree controlled-

substance crime, two counts of obstructing legal process, and one count of fleeing a peace

officer. On July 7, 2009, Katra pleaded guilty to the controlled-substance offense in

exchange for the dismissal of the other charges. Katra received a stay of imposition and

was placed on probation for five years. In February 2014, the stay of imposition was

vacated and the district court stayed a 13-month prison sentence. On July 16, the district

court executed the prison sentence.

      On July 19, Katra filed a petition for postconviction relief, seeking to withdraw

her guilty plea based on the “faulty testing policies, practices, and procedures” at the


                                            2
St. Paul Police Department Crime Laboratory (SPPDCL) that came to light in 2012. See

Roberts v. State, 856 N.W.2d 287, 289 (Minn. App. 2014), review denied (Minn. Jan. 28,

2015) (discussing the discovery of systemic problems and subsequent audits of the

SPPDCL). Katra argued that the two-year period for bringing her petition does not bar

her claim because the newly-discovered-evidence and interests-of-justice exceptions

apply. The district court denied Katra’s petition, without an evidentiary hearing, because

the petition was untimely. Katra appeals.

                                     DECISION

       We review the denial of a petition for postconviction relief for an abuse of

discretion. Leake v. State, 737 N.W.2d 531, 535 (Minn. 2007). We will not reverse

findings of fact unless they are clearly erroneous, but we review issues of law de novo.

Riley v. State, 819 N.W.2d 162, 167 (Minn. 2012).

       A person who asserts that her criminal conviction was obtained in violation of her

constitutional rights may petition the district court for relief. Minn. Stat. § 590.01, subd.

1 (2014). Although petitioners are generally entitled to an evidentiary hearing, a district

court may summarily deny a petition when “the petition and the files and records of the

proceeding conclusively show that the petitioner is entitled to no relief.” Minn. Stat.

§ 590.04, subd. 1 (2014). Petitions for postconviction relief must be filed within two

years of “the entry of judgment of conviction or sentence.” Minn. Stat. § 590.01, subd.

4(a) (2014). A district court may hear a petition filed after the deadline only if the

petitioner establishes that one of five statutory exceptions applies. See id., subd. 4(b)

(2014) (listing five exceptions).


                                             3
       Katra does not dispute the fact that she did not file her petition within two years of

sentencing, but she asserts that the errors at the SPPDCL constitute newly discovered

evidence. And she contends that the interests-of-justice exception to the two-year

limitation period applies based on a Brady violation, due-process violations, manifest

injustice, and ineffective assistance of counsel. We address each argument in turn.

       A.     Newly Discovered Evidence

       A petitioner is entitled to postconviction relief based on newly discovered

evidence if she proves

              that the evidence (1) is newly discovered; (2) could not have
              been ascertained by the exercise of due diligence by the
              petitioner or the petitioner’s attorney within the 2-year time-
              bar for filing a petition; (3) is not cumulative to evidence
              presented at trial; (4) is not for impeachment purposes; and
              (5) establishes by the clear and convincing standard that
              petitioner is innocent of the offenses for which he was
              convicted.

Riley, 819 N.W.2d at 168. “All five criteria must be satisfied to obtain relief.” Id.

       Katra argues that the testing deficiencies at the SPPDCL constitute newly

discovered evidence. We rejected this argument in Roberts, concluding that the newly-

discovered-evidence exception did not apply because Roberts did not show that the

testing deficiencies could not have been discovered by the exercise of due diligence and

did not establish by clear and convincing evidence that he was innocent. Roberts, 856

N.W.2d at 290-92.

       As in Roberts, Katra did not dispute the test results, makes no specific allegations

concerning the testing done in her case, and expressly gave up her right to challenge the



                                             4
state’s evidence by pleading guilty. See id. at 293 (noting that by pleading guilty Roberts

waived his right to challenge the state’s evidence against him). And she has never

claimed the substance found in her possession was anything but methamphetamine.

Moreover, testing performed by the Dakota County Drug Task Force indicated that the

“clear, crystal-like” substance was methamphetamine. On this record, we conclude that

Katra has not demonstrated that she is innocent of the controlled-substance offense.

       B.     Interests of Justice

       Katra first argues that the state’s failure to disclose the SPPDCL’s testing

deficiencies prior to trial was a violation of its obligation under Brady v. Maryland, 373

U.S. 83, 83 S. Ct. 1194 (1963). To warrant a new trial due to a Brady violation, a

petitioner must establish that (1) the evidence was favorable to her as exculpatory or

impeaching; (2) the evidence was suppressed by the prosecution, intentionally or

otherwise; and (3) the evidence was material, resulting in prejudice to the petitioner.

Walen v. State, 777 N.W.2d 213, 216 (Minn. 2010). The suppression of evidence is

prejudicial if “there is a reasonable probability that, had the evidence been disclosed to

the defense, the result of the proceeding would have been different.” Id. (quotation

omitted).

       The district court rejected Katra’s argument based on the second factor,

determining that “nothing in the record suggests that the evidence was suppressed in any

manner by the prosecutor.” We agree. Katra does not allege any facts indicating that the

state knew of the problems at the SPPDCL at the time of her guilty plea. In fact, she

argues that no one outside the lab knew about the problems until July 2012. And she


                                            5
does not allege any facts that demonstrate that evidence regarding the testing procedures

at the SPPDCL would have altered the outcome of the proceeding.

       Katra next asserts that the interests-of-justice exception applies because the

SPPDCL deficiencies violated her procedural due-process rights. Both the United States

and Minnesota Constitutions require that an individual receive “adequate notice and an

opportunity to be heard before being deprived of life, liberty, or property.” Christopher

v. Windom Area Sch. Bd., 781 N.W.2d 904, 911 (Minn. App. 2010), review denied

(Minn. June 29, 2010). When considering a procedural due-process claim, we “first

determine whether a protected liberty or property interest is implicated and then

determine what process is due by applying a balancing test.” State v. Ness, 819 N.W.2d

219, 225 (Minn. App. 2012), aff’d, 834 N.W.2d 177 (Minn. 2013).

       Katra relies on State v. Schwartz, 447 N.W.2d 422, 426 (Minn. 1989), to support

her argument that the state’s use of unreliable scientific testing methods affects a liberty

interest that is subject to due-process protections. In Schwartz, the supreme court held

that due-process rights are implicated when the state relies on DNA testing evidence and

that “defense counsel has the right to inspect and reproduce any results or reports of . . .

scientific tests, experiments or comparisons made in connection with the particular case.”

447 N.W.2d at 427 (quotation omitted). We are not persuaded that the state’s failure to

provide the court with data from the SPPDCL violates her due-process rights. She does

not allege any facts that suggest the testing data was unavailable to her. She did not seek

independent review of the testing results and does not allege that she was denied the




                                             6
opportunity to do so. Moreover, Katra waived her right to challenge the state’s evidence

against her when she pleaded guilty.

         Katra’s next interests-of-justice argument is premised on her right to withdraw her

guilty plea at any time “to correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1.

A manifest injustice occurs if a guilty plea is not accurate, voluntary, and intelligent.

Perkins v. State, 559 N.W.2d 678, 688 (Minn. 1997). Katra argues that her guilty plea

was not accurate, voluntary, or intelligent. We are not persuaded.

         To be accurate, a plea must have a proper factual basis. State v. Ecker, 524

N.W.2d 712, 716 (Minn. 1994). Katra pleaded guilty to fifth-degree controlled-substance

crime.     See Minn. Stat. §§ 152.02, subd. 3(b) (establishing methamphetamine as a

Schedule II controlled substance), .025, subd. 2(1) (stating a person is guilty of fifth-

degree controlled-substance crime if she unlawfully possesses one or more mixtures

containing a controlled substance) (2006). Katra’s signed plea petition states that she was

not making any claim that she was innocent, and she testified that the substance in her

possession was methamphetamine. On this record, we conclude that the facts Katra

acknowledged when entering her guilty plea meet the accuracy requirement.

         The requirement that a plea be voluntary “ensures a defendant is not pleading

guilty due to improper pressure or coercion.” State v. Raleigh, 778 N.W.2d 90, 96 (Minn.

2010) (stating that “[w]hether a plea is voluntary is determined by considering all

relevant circumstances”). The district court found that Katra’s guilty plea was voluntary

because “[n]othing in the record suggests that [Katra] was improperly coerced or

threatened.” The record supports this finding. Katra does not allege any facts suggesting


                                              7
that she was subjected to improper pressure or coercion. Rather, she argues that the

unreliable testing procedure itself was coercive. We are not persuaded. The SPPDCL’s

testing confirmed the Dakota County Drug Task Force’s preliminary determination that

the substance Katra possessed was methamphetamine. Katra has never disputed the test

results and we discern no improper pressure or coercion in connection with Katra’s guilty

plea.

        The intelligence requirement ensures that a defendant understands the charges

against her, the rights she is waiving, and the consequences of her guilty plea. Id. Katra

argues that because she did not know about the testing problems at the SPPDCL, she did

not fully understand the scope of her right to challenge the evidence against her. This

argument is unavailing. Katra’s plea petition indicates that her attorney informed her of

the rights she was waiving, including the right to an evidentiary hearing to challenge the

evidence against her.    Accordingly, we conclude that Katra understood the charges

against her, the rights she was waiving, and the consequences of her guilty plea. Because

the plea was accurate, voluntary, and intelligent, Katra is not entitled to postconviction

relief based on manifest injustice.

        Finally, Katra argues that the interests of justice warrant postconviction relief

because her trial counsel was ineffective by failing to investigate the SPPDCL’s testing

procedures and protocols. To prevail on a claim of ineffective assistance of counsel,

Katra must demonstrate “(1) that [her] counsel’s representation ‘fell below an objective

standard of reasonableness’; and (2) ‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.’”


                                            8
Nissalke v. State, 861 N.W.2d 88, 94 (Minn. 2015) (quoting Strickland v. Washington,

466 U.S. 668, 688, 694, 104 S. Ct. 2052, 2064, 2068 (1984)). An attorney provides

reasonable assistance when he exercises the customary skills and diligence that a

reasonably competent attorney would exercise under the circumstances. Dukes v. State,

621 N.W.2d 246, 252 (Minn. 2001).

       The district court rejected Katra’s argument, concluding that Katra did not show

that her counsel’s performance was objectively deficient. We agree. As the district court

noted, the customary practice at the time of Katra’s plea (2009) did not include

requesting the underlying file from the SPPDCL. And Katra never claimed that the

substance was not methamphetamine. Under these circumstances, Katra cannot satisfy

either prong of the Strickland test.

       In sum, we discern no abuse of discretion by the district court in denying Katra’s

postconviction petition. She has not demonstrated that the newly-discovered-evidence or

interests-of-justice exceptions apply to permit her otherwise untimely petition. And

because the record conclusively shows that Katra is not entitled to relief, the district court

did not abuse its discretion by denying her request for an evidentiary hearing. Powers v.

State, 695 N.W.2d 371, 374 (Minn. 2005) (“An evidentiary hearing is not required unless

there are material facts in dispute that must be resolved to determine the postconviction

claim on its merits.”).

       Affirmed.




                                              9